856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clayton E. TERRIAN, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary of Health & Human Services andDepartment of Health and Human Services,Defendants-Appellees.
No. 87-1786.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1988.

Before KEITH, KENNEDY, and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
For the reasons set forth in the Report and Recommendation of the United States Magistrate, as adopted by the District Court, we affirm the judgment of the District Court denying plaintiff social security disability benefits.